UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


William R. Rawls,                    )
                                     )
        Petitioner,                  )
                                     )
               v.                    )      Civil Action No. 09-2199 (RJL)
                                     )
Simon T. Wainwright,                 )
                                     )
        Respondent.                  )




                                           ORDER

        For the reasons stated in the accompanying Memorandum, it is this   £ :;~-~i   March

2010,

        ORDERED that the show cause order [Dkt. No.3] is DISCHARGED; it is

        FURTHER ORDERED that the petition for a writ of habeas corpus [Dkt. No.1] is

DENIED; and it is

        FURTHER ORDERED that this case is DISMISSEI? This is a final appealable Order.




                                              ~ RICHA       J LEON
                                            United States District Judge